NOT FOR PUBLICATION                           FILED
                                                                         AUG 18 2017
                     UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50415

              Plaintiff-Appellee,                D.C. No.
                                                 2:14-cr-00666-DDP-1
    v.

JESUS GALLARZO, Jr., AKA Jesse                   MEMORANDUM*
Lopez, AKA Wino,

              Defendant-Appellant.


                  Appeal from the United States District Court
                     for the Central District of California
                  Dean D. Pregerson, District Judge, Presiding

                      Argued and Submitted August 7, 2017
                             Pasadena, California

Before: REINHARDT, KOZINSKI, and CHRISTEN, Circuit Judges.

         1.   “Outrageous government conduct is not a defense, but rather a claim

that government conduct in securing an indictment was so shocking to due process

values that the indictment must be dismissed.” United States v. Williams, 547 F.3d

*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                         1
1187, 1199 (9th Cir. 2008) (citation omitted). Dismissal is “limited to extreme

cases in which the government’s conduct violates fundamental fairness.” United

States v. Gurolla, 333 F.3d 944, 950 (9th Cir. 2003). Outrageousness is an

“extremely high standard” that can only be met by conduct “so grossly shocking

and so outrageous as to violate the universal sense of justice.” United States v.

Hullaby, 736 F.3d 1260, 1262 (9th Cir. 2013) (citation omitted). The government

conduct in this case did not reach that level.

      2.     A district court may exercise its supervisory powers “to remedy a

constitutional or statutory violation; to protect judicial integrity by ensuring that a

conviction rests on appropriate considerations validly before a jury; or to deter

future illegal conduct.” United States v. Stinson, 647 F.3d 1196, 1210 (9th Cir.

2011) (citation omitted). In this case, the district court had no grounds for

exercising its supervisory powers of dismissal and thus properly declined to do so.

      3.     “Generally, any delay between the commission of a crime and an

indictment is limited by the statute of limitations.” United States v. Corona-

Verbera, 509 F.3d 1105, 1112 (9th Cir. 2007). The pre-indictment delay here was

28 months, well within the five-year statute of limitations. To demonstrate that due

process nevertheless requires dismissal due to delay within the statute of

limitations, a defendant must first “prove that he suffered actual, non-speculative
prejudice from the delay, meaning proof that demonstrates exactly how the loss of

evidence or witnesses was prejudicial.” United States v. Barken, 412 F.3d 1131,

1134 (9th Cir. 2005) (citation omitted). This burden “is heavy and is rarely met.”

Id. “Generalized assertions of the loss of memory, witnesses, or evidence are

insufficient to establish actual prejudice.” United States v. Manning, 56 F.3d 1188,

1194 (9th Cir. 1995). The district court correctly found that Gallarzo did not make

an adequate offer of proof that he suffered prejudice.

      4.     The district court did not err in declining to reconsider these pretrial

rulings.

      AFFIRMED.